           Case 1:19-cv-00085-SPW Document 43 Filed 12/01/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  SKY MIGUEL LITTLE
  COYOTE, SR.,                                     CV 19-85-BLG-SPW

                       Plaintiff,
                                                    ORDER ADOPTING
  vs.                                               MAGISTRATE'S FINDINGS
                                                    AND RECOMMENDATIONS
  YELLOWSTONE COUNTY
  DETENTION FACILITY,
  YELLOWSTONE COUNTY
  SHERIFF'S OFFICE, MONTANA
  THIRTHEENTH JUDICIAL
  DISTRICT COURT, and REGION 9
  OF THE STATE PUBLIC
  DEFENDERS OFFICE,

                       Defendants.


         The United States Magistrate Judge filed Findings and Recommendations on

October 5, 2020. (Doc. 40). The Magistrate recommended that Plaintiffs

Complaint be dismissed for failure to state a claim upon which relief could be

granted and failure to name a proper defendant, even after filing several

supplements to the Complaint. (Doc. 12 at 2). Furthermore, the Magistrate

recommended that, pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

Procedure, any appeal of the Magistrate's decision would not be taken in good

faith.

                                          1
Case 1:19-cv-00085-SPW Document 43 Filed 12/01/20 Page 2 of 2
